  Case 1:18-cr-00132-SJ Document 78 Filed 08/22/19 Page 1 of 1 PageID #: 1912




                                                   August 22, 2019

The Honorable Judge Johnson
United States District Senior Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
RE:    United States v. Allison Aytes 18-CR-132 (SJ)
Dear Judge Johnson:

        Allison Aytes was convicted on December 11, 2018 after a jury trial, of two counts of
theft of government property in violation of 18 U.S.C. Section 641. The Court scheduled oral
argument on the defense’s motion to for acquittal for September 4, 2019 at 11:00 a.m. Counsel is
now writing to request a brief adjournment for oral argument because the current date conflicts
with another hearing counsel already has before this Court.

      Counsel has consulted with the assigned Assistant United States Attorney in this case,
James McDonald, and he has no objection to a brief adjournment. The parties are available on
September 12, September 18 and September 19, if any of those dates are amenable to the Court.

       Thank you for your consideration.

                                                           Sincerely,

                                                           /s/ Amanda L. David
                                                           Amanda L. David
                                                           Mildred M. Whalen
                                                           Staff Attorneys
                                                           (718) 330-1208

cc:    Assistant U.S. Attorney James McDonald (via ECF and email)




                                               1
